Name: Commission Regulation (EEC) No 3714/88 of 28 November 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 325/44 Official Journal of the European Communities 29 . 11 . 88 COMMISSION REGULATION (EEC) No 3714/88 of 28 November 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 3338/88 ( «), the buying-in prices should be replaced, on the basis of the data and prices available to the Commis ­ sion, according to the Annex to this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 3681 /88 (*), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No Article 1 Annex II to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 5 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 198, 26. 7. 1988, p. 24. (3) OJ No L 168, 27. 6 . 1987, p. 22. ( «) OJ No L 321 , 26. 11 . 1988, p. 9 . H OJ No t 261 , 26. 9 . 1978, p. 5 . ( «) OJ No L 295, 28 . 10 . 1988 , p. 50. 29 . 11 . 88 Official Journal of the European Communities No L 325/45 ANNEX ANNEX IT Buying-in price in ECU per 100 kg carcase weight Quality (category and class) \ Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 304,006 243,205 228,005 AU3 299,830 239,864 224,873 AR2 293,576 234,861 220,182 AR3 289,370 231,496 217,028 A02 283,782 227,026 212,837 AOS ( 279,469 223,575 209,602 cm 310,054 248,043 232,541 CU3 305,795 244,636 229,346 CU4 297,277 237,822 222,958 CR3 287,355 229,884 215,516 CR4 279,002 223,202 209,252 C03 269,166 215,333 201,875 (') Conversion coefficient 0,80. (2) Conversion coefficient 0,75.'